--------------------------------------------------------------------------------


MEMBERSHIP INTEREST PURCHASE AGREEMENT
This MEMBERSHIP INTEREST PURCHASE AGREEMENT ("Agreement") dated as of this ____
day of January, 2017 ("Effective Date"), is entered into by and among Corporate
Center Sunset, LLC, a Delaware limited liability company (the "Buyer"), DT GRAT
CS, LLC, a Nevada limited liability company ("Seller"), Stable Properties CC,
LLC, a Nevada limited liability company (the "Company"), and  Par 3 Nevada, LLC
a Nevada limited liability company ("Par 3") (collectively Seller, Buyer, Par 3,
and the Company are the "Parties").
W I T N E S S E T H:
WHEREAS, Seller owns 87.5% of the membership interests of the Company (the
"Seller Membership Interests"). Par 3 owns the remaining 12.5% of the membership
interests of the Company and will remain a member of the Company.
WHEREAS, Company is the 100% owner of all membership interests in and to each
Building Owner (defined below) (each being a "Building Owner Membership
Interest", collectively the "Building Owner Membership Interests"):
i. CC Building I LLC, a Delaware limited liability company ("Building I"), which
owns an undivided fee simple interest in approximately 3.18 acres of improved
real property located at 8880 West Sunset Road, Las Vegas, Nevada, and bearing
Assessor Parcel Number 163-32-810-002, as more particularly described on Exhibit
"A-1".
ii. CC Building II LLC, a Delaware limited liability company ("Building II")
which owns that certain real property located at 8860 W. Sunset Road, Las Vegas,
Nevada 89148, bearing Assessor Parcel Number 163-32-810-003 as more particularly
described on Exhibit "A-2".
iii. CC Building III LLC, a Delaware limited liability company ("Building III")
which owns that certain real property located at 8930 W. Sunset Road, Las Vegas,
Nevada 89148, bearing Assessor Parcel Number 163-32-810-004 as more particularly
described on Exhibit "A-3".
iv. CC Building IV LLC, a Delaware limited liability company ("Building IV")
which owns that certain real property located at 8945 W. Post Road, Las Vegas,
Nevada 89148, bearing Assessor Parcel Number 163-32-810-005 as more particularly
described on Exhibit "A-4".
v. CC Building V LLC, a Delaware limited liability company ("Building V") which
owns that certain real property located at 8905 W. Post Road, Las Vegas, Nevada
89148, bearing Assessor Parcel Number 163-32-810-006 as more particularly
described on Exhibit "A-5".

--------------------------------------------------------------------------------




vi. CC Building VI LLC, a Delaware limited liability company ("Building VI")
which owns that certain real property located at 8925 W. Post Road, Las Vegas,
Nevada 89148, bearing Assessor Parcel Number 163-32-810-007 as more particularly
described on Exhibit "A-6".
(Collectively Building I, Building II, Building III, Building IV, Building V,
and Building VI is the "Building Owner" and the real property owned by each
Building Owner is collectively the "Property")
WHEREAS, Buyer's related and affiliated entities ("Prior Owner") were the
immediate prior owners of the Property currently held by the Building Owner,
which prior purchase and sale agreements included a "Repurchase Option" whereby
Prior Owner holds the right to repurchase the Property from Building Owner as
provided therein.
 WHEREAS, by separate agreement among the parties attached hereto as Exhibit B,
the Prior Owners waived and relinquished its Repurchase Option right subject to
the execution of this Agreement between the Parties hereto.
WHEREAS, Seller desires to sell, transfer and convey the Seller Membership
Interests and/or Building Owner Membership Interests, as applicable, to Buyer,
and Buyer desires to accept such sale, transfer and conveyance, upon and subject
to the terms and conditions set forth in this Agreement.
WHEREAS, this Agreement sets forth the terms and conditions to which the Parties
have agreed.
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, representations and warranties herein contained, the Parties,
intending to be legally bound hereby, agree as follows:

--------------------------------------------------------------------------------




ARTICLE I


Purchase and Sale of the Seller Membership Interests
1.1 Purchase and Sale.  On and subject to the terms and conditions of this
Agreement, at the Closing (as defined below), the Buyer shall purchase, as
applicable, from: (i) the Seller and the Seller shall sell, transfer and assign,
convey and deliver to the Buyer, the Seller Membership Interests and/or (ii) the
Company and the Company shall sell, transfer and assign, convey and deliver to
the Buyer, the Building Owner Membership Interests, free and clear of all liens,
pledges, claims, security interests, encumbrances, or charges (collectively the
"Interest Liens") excluding therefrom at all times the terms, conditions,
restrictions and provisions of the operating agreement of the Company and
Building Owner, as applicable, which Company operating agreement is attached
hereto as Exhibit E. From and after the Company Closing Date and Building
Closing Date, as applicable, Buyer shall assume and perform thereafter all the
obligations with respect to the Seller Membership Interests and Building Owner
Membership Interests, as applicable, being transferred at the Closing to Buyer;
except for any federal and state tax obligations arising from and directly
related to the ownership of the Seller Membership Interests prior to the
Closing, which shall be the responsibility of Seller and, to the extent any
Building Owner Membership Interest is purchased in accordance with this
Agreement, any federal and state tax obligations arising from and directly
related to the ownership of the Building Owner Membership Interests prior to the
Closing, which shall be the responsibility of Company.
1.2 Purchase Price, Prorations and Adjustments and Deposit.
(a) Purchase Price.
(i) On the terms and subject to the conditions of this Agreement, the purchase
price for the Seller Membership Interests which shall be paid by Buyer to Seller
at Closing shall be $14,741,070.00 (the "Purchase Price") subject to the
following adjustments as applicable: (i) Section 1.2(a)(ii), (ii) Section
1.2(b)(i), (iii) Section 1.2(c), (iv) Section 2.3, (v) Section 6.2(b) and (vi)
as otherwise provided in this Agreement.
At Closing the Purchase Price shall be paid by Buyer to Seller and the Seller
Membership Interests owned by Seller in Company shall be assigned and conveyed
to Buyer.
(ii) If Buyer elects to purchase any Building Owner Membership Interest from
Seller in accordance with this Agreement then Buyer shall pay to Company at the
Closing of each Building Owner Membership Interest that portion of the Purchase
Price, in accordance with Article XI, subject to (i) Section 1.2(b)(ii), (ii)
Section 1.2(c), Section 2.3, (iii) Section 6.2(b) and (iv)(as otherwise provided
in this Agreement.   Upon payment of the Purchase Price through any permitted
combination of Building Owner membership Interest, Seller shall immediately
transfer to Buyer the Seller Membership Interest.

--------------------------------------------------------------------------------




At Closing, that portion of the Purchase Price, in accordance with Article XI,
shall be paid by Buyer to Company and the particular Building Owner Membership
Interest owned by Company shall be assigned and conveyed to Buyer.
(b) Prorations and Adjustments.
(i)
Prorations and Adjustments for Seller Membership Interests.  In the event Buyer
purchases the Seller Membership Interests, then the Purchase Price shall be
increased by (i) an amount equal to all capital contributions to the Company
which have been paid or made (or deemed paid or made), at any time after the
Effective Date, by Seller at or prior to the Company Closing Date, (ii) any
tenant improvement costs or expenses or broker fees/commissions paid (including
without limitation in accordance with Section 6.2(b)) and (iii) any accrued and
unpaid preferred return which is the amount equal to 8% compounded monthly on
any capital contributions to the Company.  As of December 31, 2016, Seller's
accrued and unpaid preferred return to be paid at the Company Closing Date is
$34,235.07 and the preferred return equal to 8% compounded monthly on any
capital contributions to the Company shall accrue on the amount of
$14,297,422.90 plus any additional capital contributions made to the Company in
accordance with (i) above.    Buyer acknowledges that distributions of cash flow
derived from the Property will be made during the pendency of this Agreement
which shall not be credited or debited against the Purchase Price.

(ii)
Prorations and Adjustments for Building Owner Membership Interest(s).  In the
event Buyer elects a Partial Sale of Building Owner Membership Interest(s), then
the portion of the Purchase Price to be paid at Closing shall be increased (i)
by an amount equal to all capital contributions to the Company which have been
paid or made (or deemed paid or made), at any time after the Effective Date, by
Seller at or prior to the Building Closing Date, (ii) any tenant improvement
costs or expenses or broker fees/commissions paid (including without limitation
in accordance with Section 6.2(b)) and (iii) any accrued and unpaid preferred
return which is the amount equal to 8% compounded monthly on any capital
contributions to the Company.  As of December 31, 2016, Seller's accrued and
unpaid preferred return to be paid at the Company Closing Date is $34,235.07 and
the preferred return equal to 8% compounded monthly on any capital contributions
to the Company shall accrue on the amount of $14,297,422.90 plus any additional
capital contributions made to the Company in accordance with (i) above.  Buyer
acknowledges that distributions of cash flow derived from the Property will be
made during the pendency of this Agreement which shall not be credited or
debited against the Purchase Price.  Upon Closing the acquisition of any
Building Owner, Buyer shall receive all distributions and cash flow derived from
the acquired Building Owner's Property.

--------------------------------------------------------------------------------




(c) Deposit.  Within 3-days of the execution of this Agreement, Buyer shall
deposit with Escrow Agent cash in the amount of $50,000.00 (the "Deposit") and
the Deposit shall be applied to the Purchase Price at Closing.  The Deposit
shall be returned to Buyer, if Buyer terminates this Agreement in accordance
with Section 8.4 hereof.
1.3 Non-Refundable Payment.  Provided this Agreement has not been previously
cancelled by Buyer, no later than the earlier of (i) the purchase of any
Building Owner Membership Interest or Seller Membership Interests in accordance
with this Agreement or (ii) January 28, 2017, Buyer shall pay to Seller, through
Escrow which shall be immediately disbursed to Seller, the sum of $2,000,000.00
(the "Non-Refundable Payment"). Upon Seller's receipt of the Non-Refundable
Payment, the Purchase Price shall be reduced to $12,741,070.00.  The
Non-Refundable Payment shall be non-refundable by Seller to Buyer for all
purposes including without limitation Buyer's failure to close on any or all of
the Seller Membership Interests and/or Building Owner Membership Interest(s), as
applicable, for any reason whatsoever.
So long as such document and recording does not violate, in any manner, any
existing loan agreement related to the Property, upon Buyer's payment of the
Non-Refundable Payment, Buyer may record a memorandum of this Agreement or a
notice of its right to acquire the Property.
ARTICLE II


Closing
2.1   Closing.  The closing of the transactions provided for in this Agreement
(the "Closing") shall take place as set forth below:
(a) Seller Membership Interests.  The Closing for the Seller Membership
Interests shall occur at noon Pacific Time on the Company Closing Date at the
offices of Lawyer's Title, 1401 N. Green Valley Parkway, Suite 100, Henderson,
NV 89074, Attention Debbie Novotny ("Escrow Agent") with all deliveries to be
made in escrow to the Escrow Agent on or prior to the Company Closing Date
without the requirement for personal appearance by any representative of
Building Owner, Seller or Company.  Subject to the extension provided below and
2.1(b), the Closing of the Seller Membership Interests shall occur no later than
January 28, 2018 (unless extended pursuant to Section 10.10), or such other date
as the parties may mutually determine (the "Company Closing Date").  Should
Buyer wish to close on the Seller's Membership Interests prior to the Company
Closing Date, Buyer must provide a minimum of thirty (30) Business Day written
notice to Seller of the earlier Company Closing Date.
Buyer shall have the one time unilateral option to extend the Closing Date by
ten (10) Business Days upon giving Seller at least three (3) business day
advance written notice.  If Buyer shall fail to close the transaction
contemplated by this Agreement on or before the Company Closing Date then it
shall have no further rights to purchase the Seller Membership Interest or
Building Owner Membership Interest and Seller shall retain the Deposit and
Non-Refundable Payment.

--------------------------------------------------------------------------------




(b) Building Owner Membership Interest.  If Buyer desires to exercise its right
to purchase any Building Owner Membership Interest then Buyer shall provide such
notice as required by Article XI and the Closing for the Building Owner
Membership Interest shall occur no later than noon Pacific Time on the Building
Closing Date (as defined below) at the offices of Escrow Agent with all
deliveries to be made in escrow to the Escrow Agent on or prior to the Building
Closing Date without the requirement for a personal appearance by any
representative of Building Owner, Seller or Company.
2.2   Termination of Property Manager. Seller shall cause the Company to cause
Building Owner to terminate Sun Management, or the property manager then serving
as the property manager of the Property as of the Company Closing Date for the
Seller's Membership Interests.  In the event of an election to purchase any
Building Owner Membership Interest from Company in accordance with this
Agreement the Seller shall only be obligated to cause the Company to cause the
Building Owner of that particular Property to terminate Sun Management, or the
property manager then serving as the property manager of the Property owned by
that particular Building Owner as of the Building Closing Date for the Building
Owner Membership Interest. If the Buyer fails to provide a minimum of thirty
(30) Business Days notice to Seller of the earlier Company Closing Date or
Building Closing Date, then Buyer shall be liable to pay the prorated management
fee (set at the then current rate) to Sun Management, or the property manager
then serving as the property manager of the Property (set at the then current
rate) as of the Company Closing Date and/or Building Closing Date.  At Closing,
Buyer shall be provided with evidence that Sun Management or the current
property manager of the Property was terminated in accordance with this Section
2.2.
2.3 Prorations.  In addition to the prorations and adjustments set forth on
1.2(b), Prorations and adjustments with respect to the Company, Building Owner
and Property shall be made as of the Company Closing Date and Building Closing
Date, as applicable, with all income and expenses being prorated according to
period of ownership, Seller taking all income and expenses through the Company
Closing Date and Building Closing Date, as applicable, and Buyer thereafter.
Income and expenses related to the Property including state, county and
municipal real estate taxes, and other assessments (if any) for the Property,
utilities and insurance shall be adjusted in cash at Closing.  All tenant
deposits and any escrow accounts shall remain an asset of the Company/Building
Owner.
ARTICLE III 
Representations and Warranties of Seller
Except as expressly set forth herein, Seller hereby represents and warrants to
the Buyer as of the date hereof and, subject to this Article III, on the Company
Closing Date, and acknowledge and confirm that the Buyer is relying upon such
representations and warranties in connection with the purchase of the Seller
Membership Interests.

--------------------------------------------------------------------------------




3.1   Organization.  Seller is a limited-liability company duly formed, validly
existing and in good standing under the laws of the State of Nevada and
authorized to conduct business in Nevada.  Seller has all requisite power,
authority and capacity (corporate and otherwise) to carry on their businesses in
the places and in the manner as it is now being conducted.
3.2   Absence of Violations or Conflicts.  To Seller's actual knowledge, the
execution and delivery by Seller, of this Agreement and the other Seller
Agreements (as defined below), the consummation by the Seller of the
transactions contemplated herein and therein, and the performance by or
compliance with the obligations hereunder or thereunder will not constitute a
violation of, be in conflict with, constitute a default under, or result in the
creation or imposition of any lien in, upon or with respect to the Seller
Membership Interests under (a) any term or provision of the formation documents
or organizational documents (including all amendments) of the Seller, (b) any
judgment, decree or order of any court, administrative agency or commission or
other governmental or quasi-governmental authority or instrumentality, domestic
or foreign, international, provincial, federal, state, county or local
("Governmental Entity"), (c) any written agreement, commitment or understanding
to which  Seller is a party or to which its respective assets or liabilities are
subject or bound, or (d) any statutes, common laws, rules, ordinances,
regulations, codes, orders, judgments, injunctions, writs, decrees, governmental
guidelines or interpretations having the force of laws or bylaws, in each case,
of a Governmental Entity ("Laws").
3.3    Authority and Status.  Seller, has the full power and authority to enter
into, and perform its obligations under, this Agreement and the other
agreements, documents and instruments entered into by such person in connection
with this Agreement (this Agreement together with such other agreements,
documents and instruments collectively, the "Seller Agreements") without the
consent of any person, entity or court, agency or authority.  The Seller
Agreements constitute, or will, when executed and delivered, constitute the
valid and legally binding obligations of Seller, enforceable against it in
accordance with their respective terms.
3.4 Title to Property.  Building Owner owns the Property as delineated in the
Title Report.
3.5 Title to Membership Interests.  Seller holds all of the Seller Membership
Interests free and clear of all Interest Liens excluding therefrom at all times
the terms, conditions, restrictions and provisions of the operating agreement of
the Company.
3.6 To the knowledge of Seller, and except as transfer(s) which may occur
pursuant to this Agreement, since September 13, 2016 no act or inaction of
Seller has caused the Building Owner Membership Interest to incur any Interest
Liens other than, at all times, the terms, conditions, restrictions and
provisions of the operating agreement of each Building Owner.
3.7 No Brokers.  Seller has not employed any broker or finder or incurred any
liability for any broker's fees, commissions or finder's fees in connection with
the transactions contemplated by this Agreement.

--------------------------------------------------------------------------------




3.8 Management Contract. As of the Effective Date, the current property manager
of the Property may be terminated at no cost to the Buyer upon thirty (30) day
written notice.
3.9 Litigation.  As of the Effective Date, there is no action, suit, claim,
proceeding, arbitration, governmental inquiry, or investigation pending against
Seller, the Company or Building Owner, or, to Seller's knowledge, threatened
against Seller, the Company, or Building Owner, at law or in equity, before or
by any Governmental Entity, which, if adversely determined, would question the
legality, validity, or enforceability of, or prevent the consummation of, the
transactions contemplated by this Agreement, or materially and adversely affect
Seller's ability to sell the Seller's Membership Interest or that otherwise
relates to the Seller's Membership Interest or otherwise perform its obligations
hereunder or in connection herewith.
3.10 Solvency.  Seller has not: (1) made a general assignment of a its assets
for the benefit of creditors; (2) filed any voluntary petition in bankruptcy or,
to Seller's Knowledge, suffered the filing of any involuntary petition in
bankruptcy by its creditors; (3) suffered the appointment of a receiver to take
possession of all, or substantially all, of its assets; (4) suffered the
attachment or other judicial seizure of all, or substantially all, of its
assets; (5) admitted in writing its inability to pay its debts as they come due;
or (6) made an offer of settlement, extension or composition to its creditors
generally.
3.11 Anti-Money Laundering Laws and Regulations.  The sale by Seller of the
Seller's Membership Interest pursuant to the terms hereof shall not, directly or
indirectly, result in the contravention of any applicable anti-money laundering
laws and regulations.
Except as set forth below, all representations and warranties made by Seller set
forth in this Agreement and/or in any of the other transaction documents shall
survive the Closing until the date that is six (6) months following the Company
Closing Date for the purchase of the Seller Membership Interest and Building
Closing Date for such Building Membership Interest ("Survival Expiration Date"),
and any action on any such representation or warranty must be instituted on or
before the Survival Expiration Date.  Notwithstanding the foregoing, the
following representations and warranties set forth in Sections 3.1, 3.3, 3.5,
3.6, 3.7 and 3.10 shall survive indefinitely.
Seller shall immediately provide Buyer with written notice if Seller becomes
aware of any event, action, fact or circumstance which would constitute a breach
of any of Seller's representations and warranties under this Agreement (each a
"Warranty Notice").  Provided the breach is not the result of Seller's own
action or deliberate inaction (an intentional breach) as to Section 3.5,  if
Seller provides Buyer with a Warranty Notice, Buyer shall have the right in its
sole and absolute discretion, for a period of ten (10) days after Buyer's
receipt of any applicable Warranty Notice,  to either (i) terminate this
Agreement or (ii) accept the matter disclosed by the Warranty Notice and
continue this Agreement in full force and effect.  Notwithstanding the
foregoing, such representations and warranties shall automatically be deemed
modified to reflect all information actually known to Buyer.    In no event
shall any Seller be liable to Buyer for, or be deemed to be in default hereunder
by reason of, any breach of representation or warranty which results from any
change that (i) occurs between the Effective Date and Company Closing Date or
Building Closing Date, and (ii) is expressly permitted under the terms of this
Agreement or is beyond the reasonable control of Sellers to prevent.
Additionally, notwithstanding any other

--------------------------------------------------------------------------------




 provision of this Agreement, if at or prior to the Closing Buyer obtains
knowledge that any representation or warranty of Seller under this Agreement (as
the same may be updated pursuant hereto) is inaccurate in any respect, but
nonetheless proceeds to the Closing, Buyer shall be deemed to have waived any
right to make or assert any and all past, present and future claims,
cross-claims, counterclaims, demands, liabilities, obligations, debts, liens,
damages, losses, costs, expenses, controversies, actions, rights, suits,
assessments, penalties, charges, indemnities, guaranties, promises, commitments,
or causes of action of whatsoever nature, whether in law or equity and whether
direct or indirect, known or unknown, asserted or unasserted, foreseen or
unforeseen, fixed or contingent or otherwise bring any action, suit,
arbitration, or other legal proceeding arising out of such inaccuracy.  The
knowledge of Buyer shall be deemed to include the knowledge of Lance Bradford
except as to Section 3.5.
Notwithstanding anything to the contrary in this Agreement, and with the
exception of fraud, and excluding Sections 3.5, Seller's obligations for any
claims under Article 3 and Article 7 shall not in the aggregate exceed an amount
equal to $250,000.00 and except to the extent that the aggregate of all claims
paid or incurred by Buyer exceeds an amount equal to $25,000.00; provided,
however, Seller's obligations for any other claims or damages of any kind, type
or nature (including without limitation Section 3.5 and fraud), related to,
pursuant to or arising under this Agreement or by law in no event shall exceed
in the aggregate $2,000,000.00.


ARTICLE IV
RESERVED
ARTICLE V
Representations and Warranties of the Buyer
The Buyer hereby represents and warrants to the Seller as of the date hereof and
as of the Company Closing Date, and to Company as of the date hereof and as of
the Building Closing Date, as follows:
5.1 Existence. The Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.
5.2 Authority and Status.  The Buyer has the right, power, legal capacity, and
authority to enter into, and perform the Buyer's obligations under this
Agreement and the other agreements, documents and instruments entered into by
the Buyer in connection with this Agreement (this Agreement together with such
other agreements, documents and instruments (the "Buyer Agreements") without the
consent of any Person.  Buyer has obtained all necessary board or other
approvals to enter into and carryout the transaction contemplated by this
Agreement.  The Buyer Agreements constitute, or will, when executed and
delivered, constitute the valid and legally binding obligations of the Buyer,
enforceable against the Buyer in accordance with their respective terms.

--------------------------------------------------------------------------------




5.3 Absence of Violations or Conflicts.  The execution and delivery by the Buyer
of this Agreement and the other Buyer Agreements, the consummation by the Buyer
of the transactions contemplated herein and therein, and the performance by or
compliance with its obligations hereunder or thereunder will not constitute a
violation of, be in conflict with, constitute a default under or result in the
creation or imposition of any lien in, upon or with respect to any of its assets
under (a) any term or provision of the Buyer's formation certificate (and all
amendments thereto) or operating agreement (and all amendments thereto) of the
Buyer, (b) any judgment, decree or order of any court or governmental agency,
(c) any agreement, commitment or understanding to which the Buyer is a party or
to which the Buyer or its assets or liabilities are subject or bound, or (d) any
statute, law, rule, regulation, release or other official pronouncement.
5.4 Litigation.  There is no action, suit, claim, proceeding, arbitration,
governmental inquiry, or investigation pending or, to Buyer's knowledge,
threatened against Buyer, at law or in equity, before or by any Governmental
Entity, which, if adversely determined, would question the legality, validity,
or enforceability of, or prevent the consummation of, the transactions
contemplated by this Agreement, or materially and adversely affect Buyer's
ability to purchase the Seller's Membership Interests or the Building Owner
Membership Interests, as the case may be, or that otherwise relates to the
Seller's Membership Interests or the Building Owner Membership Interests or
otherwise perform its obligations hereunder or in connection herewith.
5.5 Solvency.  Buyer has not: (1) made a general assignment of a its assets for
the benefit of creditors; (2) filed any voluntary petition in bankruptcy or, to
Buyer's Knowledge, suffered the filing of any involuntary petition in bankruptcy
by its creditors; (3) suffered the appointment of a receiver to take possession
of all, or substantially all, of its assets; (4) suffered the attachment or
other judicial seizure of all, or substantially all, of its assets; (5) admitted
in writing its inability to pay its debts as they come due; or (6) made an offer
of settlement, extension or composition to its creditors generally.
5.6 Accredited Investor; Qualified Purchaser.  Buyer is (i) an "accredited
investor" within the meaning of Rule 501 of Regulation D of the Securities Act
of 1933, as amended and (ii) a "qualified purchaser" within the meaning of
Section 2(a) (51) (A) of the Investment Company Act of 1940, as amended, and the
rules promulgated thereunder.  Buyer has such knowledge and experience in
financial and business matters and in making investments of this type that it is
capable of evaluating the merits and risks of purchasing the Interest.
5.7 Information.  Buyer has had the opportunity to ask for all the information
it considers necessary or appropriate for deciding whether to acquire the Seller
Membership Interests and Building Owner Membership Interests.  Buyer has such
knowledge and experience in financial, tax, and business matters and in making
investments of this type that it is capable of evaluating the merits and risks
of acquiring such Seller Membership Interests and Building Owner Membership
Interests and, except as specifically provided herein, in connection with this
acquisition has not been induced by, and has not relied upon, (i) any
representation, warranty, statement, or agreement, whether express or implied,
and whether made in writing or orally, of Seller or Company or any of its/their
directors, members, managers, officers, employees, affiliates, stockholders,
partners, agents, advisors, or representatives other than those expressly set
forth in this Agreement or (ii) any other information (including, without
limitation, projections, forecasts, budgets, and estimates) provided or made
available by Seller  or Company or any of its/their

--------------------------------------------------------------------------------




 directors, members, managers, officers, employees, affiliates, stockholders,
partners, agents, advisors, or representatives to Buyer and its directors,
officers, employees, affiliates, stockholders, partners, agents, advisors,
financing sources, or representatives or any of their respective affiliates
prior to or concurrently with the execution of this Agreement.  It is understood
that any cost or financial estimates or projections contained or referred to in
this Agreement or which otherwise have been provided to Buyer are not and shall
not be deemed to be representations or warranties of Seller or the Company. 
Buyer acknowledges that there are uncertainties inherent in attempting to make
such estimates and projections regarding future performance, that it is familiar
with such uncertainties, that it is taking full responsibility for making its
own evaluation of the adequacy and accuracy of all estimates and projections so
furnished to it, and that it shall have no claim against any person with respect
thereto unless the costs, financial estimates or projections were the product of
fraud or intentional misrepresentation.
5.8 Anti-Money Laundering Laws and Regulations.  The purchase by Buyer of the
Seller's Membership Interests and the Building Owner Membership Interests, as
applicable, pursuant to the terms hereof shall not, directly or indirectly,
result in the contravention of any applicable anti-money laundering laws and
regulations.
5.9 No Brokers.  Buyer has not employed any broker or finder or incurred any
liability for any broker's fees, commissions or finder's fees in connection with
the transactions contemplated by this Agreement.
 Except as set forth below, all representations and warranties made by Buyer set
forth in this Agreement and/or in any of the other transaction documents shall
survive the Closing until the Survival Expiration Date, and any action on any
such representation or warranty must be instituted on or before the Survival
Expiration Date.  Notwithstanding the foregoing, the following representations
and warranties set forth in Section 5.1, Section 5.2, Section 5.4, Section 5.5,
Section 5.6, Section 5.7, Section 5.8 and Section 5.9 shall survive
indefinitely.
ARTICLE VI


Covenants
6.1   Property Title Report.  Attached hereto as Exhibit C is an updated title
report ("Title Report") concerning the Property.  Between the date hereof and
the Closing, the Company shall not permit any new liens or encumbrances, not
otherwise identified on the Title Report or pursuant to that certain Declaration
of Covenant, Condition and Restrictions and Reservation of Easements for Village
Business Park (Book 20070730, Instrument No. 0004196, of Official Records), to
be placed against the Property without the express written consent of Buyer
which consent shall not be unreasonably withheld, conditioned or delayed.  If a
new lien or encumbrance, not otherwise disclosed on the Title Report, is placed
against the Property between the date hereof and the Closing, without the
express written consent of Buyer and which is not caused by Buyer, then Company
shall cure such matter on or before the Closing.



--------------------------------------------------------------------------------




6.2   Conduct of Business Prior to the Closing Date.
(a) The Company and the Property shall be operated in the ordinary/customary
course of business; provided, however, (1) the Company shall not and the Company
shall not cause any Building Owner to enter into or amend, (i) any new contract
or agreement that is not terminable with thirty (30) days prior written notice,
without the express written consent of Buyer or (ii) from the Effective Date up
to and including January 28, 2018, any lease for the Property without the
express written consent of Buyer which shall not be unreasonably withheld,
conditioned or delayed and (2) at Closing, subject to Section 2.3, the Building
Owner shall distribute to the Company and the Company shall immediately
distribute to Seller and Par 3 any cash then held by it, excluding the Purchase
Price or any portion thereof which shall be paid directly to Seller in
accordance with this Agreement, which distribution shall not be credited,
debited or otherwise affect the Purchase Price or portion of the Purchase Price
to be paid by Buyer at Closing.  To the extent necessary, the operating
agreement of the Company is hereby amended to comport to the terms set forth in
this Section 6.2.
(b) As of the Effective Date, Buyer shall be responsible to reimburse any and
all tenant improvements and leasing commissions in leases involving the Property
entered into in accordance with Section 6.2(a). If Buyer does not reimburse said
tenant improvements or leasing commissions within thirty (30) days of Seller or
Company's written request, Seller shall have the right, at its sole and absolute
discretion, to declare this Agreement null and void and Purchaser shall have no
rights of any kind, type or nature and Seller and Company shall have no
obligations of any kind, type or nature pursuant to this this Agreement. For the
avoidance of any doubt, in such circumstance the Non-Refundable Payment shall be
retained by Seller.
(c) As of the Effective Date until Closing or earlier termination of this
Agreement, Seller shall add or cause to be added Buyer to the disclosure list so
that Buyer will be distributed the financial statements concerning the Property
prepared by property manager when distributed by property manager; provided,
however, neither Seller, Company nor Building Owner makes any representations or
warranties as to the truthfulness or accuracy of such financial statements.
6.3   Insurance.  The Company shall cause, up to and including the Company
Closing Date and Building Closing Date, as applicable, the existing policies of
insurance with respect to the Property to be maintained in full force and effect
by Building Owner, except as to the Property related to the Building Owner
Membership Interest(s) that may be sold to Buyer under Article XI before
Closing.
6.4   Confidentiality.  At all times from and after the Company Closing Date and
Building Closing Date, each of the Parties shall keep secret and maintain in
confidence, and shall not use for its benefit or for the benefit of others, any
Confidential Information (and any information that would be deemed Confidential
Information except that such information is in the public domain in whole or in
part due to action of any Seller following the Closing or Company following a
Partial Sale Closing Date).  The foregoing shall not prohibit disclosure of such
information (i) as is required by Law, provided that (A) such Party informs the
other Party in writing of such requirement or obligation prior to its disclosure
so that a protective order or other appropriate remedy may be obtained by the
non-disclosing Party, and (B) disclosure is thereafter made only

--------------------------------------------------------------------------------




 to the extent to which the disclosing Party is obligated, but not further or
otherwise, (ii) as is necessary to prepare Tax Returns (including Tax Returns of
the Seller or of any of their Affiliates) or other filings with Governmental
Entities or to defend or object to any reassessment of Taxes, (iii) as is
necessary for the Parties (or its representatives) to prepare and disclose, as
may be required, accounting statements or (iv) to assert or protect any rights
of a Party hereunder or under any applicable Law.  For purposes hereof,
"Confidential Information" means any information concerning the business and
affairs of the Company that is known to such Party, prior to the Closing or
becomes known to a Party following the Closing in connection with this Agreement
except for any such information (i) that is already available to the public or
(ii) becomes available to the public not in violation of this Section of this
Agreement. This section shall not include any information Buyer or its parent
companies are required to file with the Securities and Exchange Commission
concerning its participation in this transaction.
6.5   Further Assurances.  After the Company Closing Date and Building Closing
Date, each of the Parties will, at its non-material expense, execute and do all
such further deeds, acts, things, and assurances that may be requisite in the
opinion of counsel for the other Party for carrying out the intention of, or
facilitating the performance of, the terms of this Agreement.
ARTICLE VII


DISCLAIMER
7.1   "AS IS". Except as expressly provided in this Agreement, Seller, Company,
its/their agents, contractors or representatives have not made any
representations, warranties, promises, covenants, agreements or guarantees of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to (a) the Seller
Membership Interests or the Building Owner Membership Interests (including
without limitation the value of the Seller's Membership Interests and any
Building Owner Membership Interests, the performance of the Company or Building
Owner, the Company's or Building Owner's profitability, the Company's or
Building Owner's assets) (b) the nature, quality or condition of the Property,
including, without limitation, the water, soil and geology, (c) the income which
may be derived from the Property, Company or Building Owner, (d) the compliance
of or by the Company, Building Owner, the Property or its/their operation with
any laws, rules, ordinances or regulations of any applicable governmental
authority or body including, without limitation, those relating to health,
safety, and the environment, (d) the habitability, merchantability or fitness
for a particular purpose of the Property, or (e) any other matter with respect
to the Property, Building Owner or the Company, and specifically disclaims any
representations regarding hazardous waste or materials without limiting the
generality of the foregoing. Buyer agrees to take Seller Membership Interests
and any Building Owner Membership Interests on an "AS IS" with all faults basis.
7.2   Except as expressly provided in this Agreement, Buyer acknowledges that
Buyer has entered into this Agreement with the intention of making and relying
upon its own investigation of the  Seller Membership Interests and the Building
Owner Membership Interests and the physical, environmental, economic use,
compliance, and legal condition of the Property and that Buyer has not been
induced by and has not relied upon any disclosures, representations or
warranties (in each case whether express or implied or oral or written) made by
Seller or the Company, Building Owner or any partner, member, manager or owner
of Seller, Building Owner

--------------------------------------------------------------------------------




 or the Company or any affiliate, agent, employee or other representative of any
of the foregoing or any other matter affecting or relating to the transactions
contemplated hereby.  In addition, except as expressly provided in this
Agreement, Buyer expressly acknowledges that from and after the Effective Date
of this Agreement, Buyer has not been and will not be induced by and has not
relied and will not rely upon any disclosures, representations or warranties (in
each case whether express or implied or oral or written) made by Seller, the
Company, Building Owner, any partner or owner of Seller, Building Owner or the
Company, or any affiliate, agent, employee or other representative of any of the
foregoing, or any other matter affecting or relating to the transactions
contemplated hereby.  Buyer further expressly acknowledges and agrees that no
person or entity is entitled to make any disclosures, representations or
warranties (in each case whether express or implied or oral or written) upon
which Buyer shall be entitled to rely, and that, Seller, Building Owner and
Company does not make any representations or warranties, whether express or
implied or arising by operation of law, with respect to the Seller Membership
Interests, Building Owner Membership Interest, Property or the transactions
contemplated hereby.
CONSISTENT WITH THE FOREGOING, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
EFFECTIVE AS OF THE COMPANY CLOSING DATE AND BUILDING CLOSING DATE, AS
APPLICABLE, BUYER, FOR ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND
ASSIGNS, HEREBY ACQUIRES ALL OF THE SELLER MEMBERSHIP INTERESTS AND/OR BUILDING
OWNER MEMBERSHIP INTERESTS, AS APPLICABLE, (AND AGREES TO ASSUME THE RISK
THEREOF, IN FULL RELIANCE UPON ITS OWN INVESTIGATIONS) AND RELEASES AND FOREVER
DISCHARGES, WAIVES AND EXONERATES SELLER, COMPANY, BUILDING OWNER AND THEIR
AGENTS, AFFILIATES, MEMBERS, PARTNERS, OFFICERS, DIRECTORS, MANAGERS, TRUSTEES,
SUBSIDIARIES, PRINCIPALS, OWNERS, GENERAL PARTNERS, LIMITED PARTNERS, AS WELL AS
THE SUCCESSORS AND ASSIGNS OF EACH OF ALL SUCH PERSONS OF EACH OF THEM
(COLLECTIVELY THE "RELEASEES") FROM ANY AND ALL LIABILITIES, OBLIGATIONS,
RIGHTS, CLAIMS, CAUSES OF ACTION AND DEMANDS AT LAW OR IN EQUITY, CONTROVERSIES,
DAMAGE, COSTS, LOSSES AND EXPENSES WHETHER KNOWN OR UNKNOWN AT THE TIME OF THIS
AGREEMENT, WHICH BUYER HAS OR MAY HAVE IN THE FUTURE, ARISING OUT OF THE
PROPERTY, SELLER MEMBERSHIP INTERESTS, BUILDING OWNER MEMBERSHIP INTERESTS,
BUILDING OWNER OR THE COMPANY RELATING TO THE PROPERTY, BUILDING OWNER
MEMBERSHIP INTERESTS, SELLER MEMBERSHIP INTERESTS, BUILDING OWNER OR THE
COMPANY, THE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL CONDITION OF THE
PROPERTY, COMPANY AND BUILDING OWNER AND THE PROSPECTS, FINANCIAL CONDITION,
OPERATION OR RESULTS OF OPERATIONS OF THE PROPERTY, BUILDING OWNER AND THE
COMPANY, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS IN TORT OR CONTRACT, ALL
CLAIMS UNDER A WARRANTY OF ANY KIND (WHETHER EXPRESS, IMPLIED, OR, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) AND INCLUDING ANY
WARRANTY OF MERCHANTABILITY, HABITABILITY OR GOOD AND WORKMANLIKE CONSTRUCTION
AND WARRANTIES OF FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED, AND
ALL CLAIMS FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT (42 U.S.C. SECTION 9601,
ET SEQ.) OR ALL SIMILAR FEDERAL, STATE OR LOCAL STATUTE, RULE OR REGULATION, AND
ANY OTHER BASIS FOR RECOVERY OR REIMBURSEMENT (INCLUDING NEGLIGENCE OR STRICT
LIABILITY) (COLLECTIVELY, THE "CLAIMS").  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,

--------------------------------------------------------------------------------




 EXONERATED, RELINQUISHED AND RELEASED SELLER, COMPANY AND BUILDING OWNER AND
OTHER RELEASEES FROM AND AGAINST ANY AND ALL MATTERS AFFECTING BUYER AND/OR THE
PROPERTY AND/OR SELLER MEMBERSHIP INTERESTS AND/OR BUILDING OWNER MEMBERSHIP
INTERESTS.  IN THIS CONNECTION AND TO THE GREATEST EXTENT PERMITTED BY LAW,
EXCEPT FOR REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN THIS AGREEMENT,
BUYER HEREBY AGREES, REPRESENTS AND WARRANTS THAT BUYER REALIZES AND
ACKNOWLEDGES THAT FACTUAL MATTERS NOW KNOWN OR UNKNOWN TO IT MAY HAVE GIVEN OR
MAY HEREAFTER GIVE RISE TO CLAIMS WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND
UNSUSPECTED, AND BUYER FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE WAIVERS
AND RELEASES HEREIN AND THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN NEGOTIATED
AND AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT BUYER NEVERTHELESS HEREBY
INTENDS TO RELEASE, DISCHARGE AND ACQUIT SELLER, COMPANY AND BUILDING OWNER FROM
ANY SUCH UNKNOWN CLAIMS.  SELLER, BUILDING OWNER AND COMPANY HAVE GIVEN BUYER
MATERIAL CONCESSIONS REGARDING THIS TRANSACTION IN EXCHANGE FOR BUYER AGREEING
TO THE PROVISIONS OF THIS PARAGRAPH.
7.3   Buyer hereby agrees to indemnify, protect, defend and hold Seller and
Company harmless from and against any claim, demand, obligation, loss, cost,
damage, liability, judgment or expense (including, without limitation,
reasonable attorneys' fees, charges and disbursements, which shall be reimbursed
and paid as and when incurred)(collectively, "Claims"), arising out of or in
connection with (a) the breach of any of Buyer's representations or warranties
set forth herein, (b) the breach of any of Buyer's covenants or agreements set
forth herein, (c) the ownership, operation or maintenance of the Property after
any Closing or (d) the operation of the Company, the Property and Building Owner
after any Closing.
7.4  Subject to Article III, Seller hereby agrees to indemnify, protect, defend
and hold Buyer harmless from and against any Claims arising out of or in
connection with (a) the breach of any of Seller's representations or warranties
set forth herein, (b) the breach of any of Seller's covenants or agreements set
forth herein, unless Buyer has actual knowledge of any breach priorsubject to
Closing, does not notify Seller of any such breach and demand Seller remedy it,
and Buyer continues through Closing to complete the transactions contemplated in
this Agreement, (c) the ownership, operation or maintenance of the Property at
or prior to the Closing or (d) the operation of the Company or Building Owner on
or prior to the Closing.
7.5   Subject to Article III, each of the parties agrees that if it is required
to provide indemnification hereunder (the "indemnifying party"), it shall
reimburse the indemnified party (the "indemnified party") promptly upon request,
for all losses incurred by such indemnified party, as and when they are
incurred, including, but not limited to, reasonable attorneys', accountants' and
other professionals' fees and expenses and court costs; provided, the
indemnifying party receives a written undertaking from such indemnified party,
to reimburse the indemnifying party for any payments made by the indemnifying
party to such indemnified party if it is finally determined in such action or
proceeding that such indemnified party is not entitled to indemnification
hereunder.
The provisions of this Article VII shall survive indefinitely any closing or
termination of this Agreement and shall not be merged into the closing
documents.

--------------------------------------------------------------------------------




ARTICLE VIII
Closing Conditions
8.1 Conditions to Obligations of the Buyer.  The obligation of the Buyer to
effect the transactions contemplated hereby is also subject to the satisfaction
or waiver by the Buyer, in writing, at or prior to the Company Closing Date or
Building Closing Date of the following conditions:
(a) Representations and Warranties.  Subject to Article III, the representations
and warranties of the Seller shall be true and correct in all material respects
on and as of the Company Closing Date and Building Closing Date, as though made
on and as of the Closing Date, or Building Closing Date, as applicable, (except
that representations and warranties that by their terms speak specifically as of
the date of this Agreement or another date shall be true and correct as of such
date).
(b) Performance of Obligations of Seller.  Seller shall have complied in all
material respects with the covenants and agreements to be performed by or
complied with under this Agreement at or prior to the Company Closing Date and
Building Closing Date, as applicable.
(c) Consents.  Any consents required for the Closing or Partial Sale, shall have
been obtained and any required notices and filings shall have been made.
(d) Closing Deliveries.  Each of the items required to be executed and delivered
to Escrow Agent pursuant to Sections 9.1 and 9.3, as applicable, shall have been
so executed and delivered to Escrow Agent.
8.2   Conditions to Obligations of the Seller.  The obligation of the Seller to
effect the transactions contemplated hereby is also subject to the satisfaction
or waiver by the Seller, in writing, at or prior to the Closing Date, of the
following conditions:
(a) Representations and Warranties.  The representations and warranties of Buyer
set forth in this Agreement shall be true and correct in all material respects
on and as of the Closing Date as though made on and as of the Closing Date.
(b) Performance of Obligations of Buyer.  Buyer shall have performed in all
material respects the obligations required to be performed by it under this
Agreement at or prior to the Closing Date.
(c) Closing Deliveries.  Each of the items required to be executed and delivered
to the Escrow Agent pursuant to Section 9.2 shall have been so executed and
delivered to Escrow Agent.
(d) Purchase Price.  Buyer shall have tendered via wire transfer the Purchase
Price in accordance with Section 1.2 hereto.

--------------------------------------------------------------------------------




8.3   Conditions to Obligations of the Company.  The obligation of the Company
to effect the transactions contemplated hereby is also subject to the
satisfaction or waiver by the Company, in writing, at or prior to the Partial
Sale Closing Date for the Building Owner Membership Interest(s) subject to said
Partial Sale Closing Date, of the following conditions:
(a) Representations and Warranties.  The representations and warranties of Buyer
set forth in this Agreement shall be true and correct in all material respects
on and as of the Partial Sale Closing Date as though made on and as of the
Partial Sale Closing Date.
(b) Performance of Obligations of Buyer.  Buyer shall have performed in all
material respects the obligations required to be performed by it under this
Agreement at or prior to the Partial Sale Closing Date.
(c) Closing Deliveries.  Each of the items required to be executed and delivered
to Escrow Agent pursuant to Section 9.3 shall have been so executed and
delivered to Escrow Agent.
(d) Purchase Price.  Buyer shall have tendered via wire transfer that portion of
the Purchase Price in accordance with Article XI hereto.
8.4   Termination.  This Agreement may be terminated as follows:
(a) This Agreement may be terminated and the transactions contemplated by it
abandoned by written notice from Buyer to Seller, or from Seller to Buyer, in
the event of a material breach by Seller, Company, or Buyer, as applicable, of
any representation, warranty, covenant, or agreement contained in this Agreement
which cannot be cured within thirty (30) days (a "Cure Period").
(b) by mutual written consent of the Buyer and Seller.
(c) in accordance with the terms and conditions of this Agreement.
8.5 Remedies.  In the event of Buyer has been unable to satisfy its conditions
to Closing on or before the Closing Date, Seller may retain the Earnest Money
Deposit, and the Nonrefundable Payment if then paid, as its sole damages. Buyer
and Seller hereby acknowledge and agree that money damages would not be a
sufficient remedy for any breach of any provision of this Agreement by the
Seller.  In such event, Seller agrees that Buyer shall have the right, in
addition to any other rights it may have (whether at law or in equity), to seek
specific performance and injunctive relief as a remedy for any such breach of
this Agreement.  No failure or delay by any party hereto in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

--------------------------------------------------------------------------------




ARTICLE IX
Closing Documents
9.1   Delivery of Closing Documents by the Seller.  On or before the Company
Closing Date, the Seller will deliver to Escrow Agent the Assignment and
Assumption Agreement attached hereto as Exhibit D, a mutually approved joint
closing statement and such other consents and documents as are necessary, and
approved by the Parties, to consummate the transaction contemplated hereby.
9.2   Delivery of Closing Documents by the Buyer.  On or before the Company
Closing Date and Building Closing Date, as applicable, the Buyer will deliver to
Escrow Agent the Assignment and Assumption Agreement attached hereto as Exhibit
D and a mutually approved joint closing statement and such other consents and
documents as are necessary, and approved by the Parties, to consummate the
transaction contemplated hereby.
9.3   Delivery of Closing Documents by the Company.  On or before the Building
Closing Date, the Company will deliver to Escrow Agent the Assignment and
Assumption Agreement similar in form to the one attached hereto as Exhibit D, a
mutually approved joint closing statement and such other consents and documents
as are necessary, and approved by the Parties, to consummate the Partial Sale
contemplated hereby.
ARTICLE X
Miscellaneous
10.1   Notices.  All notices provided for hereunder shall be in writing and
shall be deemed to be given:
(a) When delivered to the individual, or to an officer of the company, to which
the notice is directed;
(b) Three (3) days after the same has been deposited in the United States mail,
sent Certified or Registered mail with Return Receipt Requested, postage prepaid
and addressed as provided in this Section; or
(c) When delivered by a generally recognized overnight delivery service
(including United States Express Mail) and with all charges prepaid by the
sender addressed as provided in this Section.

--------------------------------------------------------------------------------




(d) When delivered by electronic mail if delivery is also accomplished within
one (1) business day via a generally recognized overnight delivery service
(including United States Express Mail) and with all charges prepaid by the
sender addressed as provided in this Section.  Notices shall be directed as
follows:
(1) if to Buyer:


CORPORATE CENTER SUNSET, LLC
8880 W. Sunset Road, Suite 200
Las Vegas, NV 89148
Attention: Michael Shustek
mike@mvpreits.com


with a copy to:


Brent Eckersley, Esq.
8880 W. Sunset Road, Suite 290
Las Vegas, NV 89148
BrentE@LGEALaw.com


Craig D. Burr, Esq.
8880 W. Sunset Road, Suite 210
Las Vegas, NV 89148
craig@craigburr.com


(2) if to Seller or Company


c/o Quarry Capital LLC
1370 Jet Stream Drive, Suite 100
Henderson, NV 89052
Attn:  Dennis Troesh
E-mail:dennis@quarrycapital.net


(3) if to Par 3


Par 3 Nevada LLC
8880 W. Sunset Road, Third Floor
Las Vegas, Nevada 89148
ATTN: Lance Bradford



--------------------------------------------------------------------------------





(4)
if to Escrow Agent:



Lawyers Title
1401 N. Green Valley Parkway, Suite 100
Henderson, NV 89074
Attention:  Debbie Novotny
debbie.novotny@ltic.com
Telephone: (702) 868-2324
Facsimile: (702) 441-0695


or at such other place or places or to such other person or persons as shall be
designated by like notice by any party hereto.
10.2   Expenses.  Each party hereto shall pay its own expenses, including
without limitation, fees and expenses of its agents, representatives, counsel,
auditors, and accountants, incidental to the preparation and carrying out of
this Agreement.
10.3 Parties in Interest.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.  This Agreement shall not be assigned by any party hereto without the
prior written consent of the other parties.  Nothing in this Agreement,
expressed or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.
10.4 Legal Fees and Costs.  In the event of any disputes or controversies
arising from the Agreement or its interpretation, each party shall pay its own
costs and expenses including without limitation legal fees and costs incurred in
connection with same.
10.5   Entire Agreement; Amendment.
(a) This Agreement together with the other agreements provided for herein embody
the whole agreement of the parties.  There are no promises, terms, conditions,
or obligations other than those contained herein.  All previous negotiations
between the parties, either verbal or written, not herein contained are hereby
withdrawn and annulled.  This Agreement shall supersede all previous
communications, representations, or agreements, either verbal or written,
between the parties hereto.
(b) This Agreement may not be amended except by an instrument in writing signed
on behalf of all the Parties hereto.
10.6   Captions; Counterparts.  The section and subsection headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  No provision of this Agreement
will be interpreted in favor of, or against, either of the parties to this
Agreement by reason of the extent to which any such party or its counsel
participated in the drafting thereof or by reason of the extent to which any
such provision is inconsistent with any prior draft hereof or thereof.

--------------------------------------------------------------------------------




10.7   Governing Law; Venue.  This Agreement shall be construed and enforced in
accordance with the internal substantive laws of the State of Nevada, without
regard to its principles of conflict of laws.  The courts of Clark County,
Nevada, shall have sole and exclusive jurisdiction over any action or proceeding
brought under or pursuant to this Agreement.
10.8   Severability.  If a court of competent jurisdiction or an arbitrator
should find any term or provision of this Agreement to be unenforceable and
invalid by reason of being overly broad, the parties agree that the court shall
limit the scope or duration of such provision to the maximum enforceable scope
or duration allowed by law.  Any term or provision deemed by a court of
competent jurisdiction to be unenforceable and invalid for any other reason
shall be severed from this Agreement, and the remainder of this Agreement shall
continue in full force and effect.  Time is of the essence with regard to this
Agreement.
10.9   Counterparts and Facsimile Signatures.  The parties may execute this
Agreement in two or more counterparts, which shall, in the aggregate, be deemed
signed by all of the parties.  Each counterpart shall be deemed an original
instrument as against any party who signed it.  A facsimile signature by any
party shall be acceptable and shall result in this Agreement being valid and
enforceable against such party.
10.10 Notwithstanding anything to the contrary contained herein, if the
transaction contemplated by this Agreement shall be delayed or otherwise cannot
be carried out in accordance herewith as a direct result of Par 3 or its
members, owners or managers or any matter involving the same, then Seller,
Company and Building Owner shall not be held liable in any regard for any delay,
claims, damages or losses as a result thereof; provided, however, Buyer and
Seller shall use commercially reasonable efforts to bring this transaction to a
close and, to the extent such delay prevents Seller, Company or Building Owner
from carrying out the transaction in accordance herewith then, the Company
Closing Date and Building Closing Date, as applicable, shall be extended until
such impediment to the transaction is removed but in no event shall the Company
Closing Date or Building Closing Date be extended beyond January 28, 2020.  For
the avoidance of any doubt, the extension granted hereby shall only be
applicable to Seller, Building Owner and Company's ability to carry out the
transaction contemplated hereby and not Par 3 or its members, owners or
managers.

--------------------------------------------------------------------------------




10.11   Dispute Resolution. Any controversy, dispute, or claim of any nature
arising out of, in connection with, or in relation to the interpretation,
performance, enforcement or breach of this Agreement (and any closing document
executed in connection herewith), including any claim based on contract, tort or
statute, shall be resolved at the written request of any party to this Agreement
by binding arbitration.  The arbitration shall be administered in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association.  Any matter to be settled by arbitration shall be submitted to the
American Arbitration Association in Clark County, Nevada.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within thirty (30) days after written demand
therefor, then the American Arbitration Association shall designate an
arbitrator.  The arbitration shall be final and binding, and enforceable in any
court of competent jurisdiction.  Notwithstanding anything to the contrary
contained herein, this Section shall not prevent Buyer, Company or Seller from
seeking and obtaining equitable relief on a temporary or permanent basis,
including, without limitation, a temporary restraining order, a preliminary or
permanent injunction, specific performance, or similar equitable relief, from a
court of competent jurisdiction located in the state in which the Property is
located (to which all parties hereto consent to venue and jurisdiction) by
instituting a legal action or other court proceeding in order to protect or
enforce the rights of such party under this Agreement or to prevent irreparable
harm and injury.  The court's jurisdiction over any such equitable matter,
however, shall be expressly limited only to the temporary, preliminary, or
permanent equitable relief sought; all other claims initiated under this
Agreement between the parties hereto shall be determined through final and
binding arbitration in accordance with the terms of this Section.
SELLER, COMPANY AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THIS SECTION 10.11, AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE
TO BE BOUND BY ITS TERMS.
_________________   _________________
Seller's Initials Company's Initials Buyer's Initials


ARTICLE XI
Partial Sale Rights
11.1   At any time prior to the Closing Date, Buyer may purchase any one or more
Building Owner Membership Interest from Company (a "Partial Sale"), with any
Partial Sale requiring the simultaneous purchase of any Building Owner which is
jointly mortgaged under the same or a cross-collateralized loan (Buildings II
and VI), as follows:

--------------------------------------------------------------------------------




(a) At the Closing Seller to receive the greater of (i) all sale proceeds (Sale
proceeds shall be the product of the sales price less any reasonable and typical
costs of sale and repayment or assumption of the first mortgage) or the
following:
BUILDING
   
SQUARE FEET
   
PORTION OF PURCHASE PRICE*, **
   
OPTION FEE

   
TOTAL DUE AT CLOSING***
   I     
47,132
   
$
6,000,000
   
$
130,000
   
$
6,130,000
 
II
     
22,000
   
$
2,500,000
   
$
60,000
   
$
2,560,000
 
III
     
47,132
   
$
6,000,000
   
$
130,000
   
$
6,130,000
 
IV
     
22,000
   
$
2,500,000
   
$
60,000
   
$
2,560,000
   V     
22,000
   
$
2,500,000
   
$
60,000
   
$
2,560,000
 
VI
     
22,000
   
$
2,500,000
   
$
60,000
   
$
2,560,000
 

*The Portion of Purchase Price shall be subject to change and adjustment
pursuant to Section 1.2(b)(ii) and such amount shall be used to reduce the
Purchase Price of the Seller Membership Interests in accordance with Section
1.2(b)(ii).
** The Non-Refundable Payment shall not be applied against the Portion of the
Purchase Price and shall only be applied to the final payment of the entire
Purchase Price on the Company Closing Date.
***The Total Amount Due at Closing shall be subject to change and adjustment
pursuant to Section 1.2(b)(ii) and shall not be used to reduce the Purchase
Price until the final payment of the entire Purchase Price on the Company
Closing Date.
(b) Par 3 consents, acknowledges and agrees that (i) Company may sell, pursuant
to this Agreement, any Building Owner Membership Interest and the Seller
Membership Interests, (ii) any proceeds received by the Company from the sale of
the Building Owner Membership Interest shall be immediately distributed by
Company directly to Seller with Par 3 having no right, title or interest in and
to such funds and Par 3 hereby waiving and relinquishing the same and (iii)
during the pendency of this Agreement any distributions by Company shall be
continue to be made to the members of the Company in accordance with the
operating agreement of the Company; provided, however, Par 3 as a member of the
Company shall have no rights of any kind, type, or nature to any distributions
of the Purchase Price, Non-Refundable Payment or any portion thereof which shall
all be paid to Seller.  Par 3 acknowledges that it has executed a separate
written agreement with Buyer to account for its waiver of the right to receive
proceeds from the Company's sale of Building Owner Membership Interests. To the
extent necessary, the operating agreement of the Company is hereby amended to
comport to the terms set forth in this Section

--------------------------------------------------------------------------------




11.2   If Buyer desires to exercise its right to a Partial Sale, it shall
provide written notice to Seller, Par 3, and Company ("Buyer's Notice")
specifying: (i) which Building Owner Membership Interest(s) Buyer desires to
purchase from Company; (ii) the Portion of the Purchase Price, Option Fee and
Total Due at Closing, subject in all events to adjustment pursuant to Section
1.2(b)(ii), and (iii) a proposed closing date for the purchase of said Building
Owner Membership Interest(s) ("Building Closing Date"), said closing date to be
at least thirty (30) days from the date of the Buyer's Notice, but prior to the
Company Closing Date.
(a)  If Company or Seller disagree with any matter set forth in the Buyer's
Notice, then within ten (10) Business Days of Company's receipt of Buyer's
Notice, Company or Seller shall send written notice to Buyer (Company's Notice")
specifying such objection.  In the event the Parties cannot resolve such
conflict within ten (10) Business Days of Buyer's receipt of Company's Notice,
then said objections shall be resolved in accordance with Section 10.10 of this
Agreement.  In such event, the Building Closing Date shall be postponed until
after resolution of such dispute but in no event later than the Company Closing
Date.
(signature page to follow)

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties hereto have duly executed this
Agreement on the date first above written.
BUYER:


CORPORATE CENTER SUNSET, LLC, a Delaware limited liability company




By:___________________________________


        Print Name: ___________________________


        Print Title: ____________________________




COMPANY:


STABLE PROPERTIES CC, LLC,
a Nevada limited liability company


By: DT GRAT CS, LLC
Its: Manager




By: 
      Dennis Troesh, Manager


SELLER:


DT GRAT CS, LLC, a
A Nevada limited liability company




By: ______________________________________
       Dennis Troesh, Manager


Par 3 Nevada, LLC, a
Nevada limited liability company


Escrow Agent:  


___________________________ By: 
___________________________ Its: Manager





--------------------------------------------------------------------------------








Schedule of Exhibits:
Exhibits A-1 – A-6 - Legal Descriptions
Exhibit B – Repurchase Option Waiver
Exhibit C- Title Report
Exhibit D- Assignment and Assumption Agreement
Exhibit E – Company Operating Agreement



--------------------------------------------------------------------------------






Exhibit A-1


Legal Description

--------------------------------------------------------------------------------




Exhibit A-2


Legal Description

--------------------------------------------------------------------------------




Exhibit A-3


Legal Description

--------------------------------------------------------------------------------




Exhibit A-4


Legal Description

--------------------------------------------------------------------------------




Exhibit A-5


Legal Description

--------------------------------------------------------------------------------




Exhibit A-6




Legal Description

--------------------------------------------------------------------------------



Exhibit B


Repurchase Option Waiver


This Repurchase Option Waiver Agreement (this "Agreement") is entered into this
___ day of December 2016 by and between Building A, LLC, a Nevada limited
liability company ("Building A"), Building C, LLC, a Nevada limited liability
company ("Building C"), Devonshire, LLC, a Nevada limited liability company
("Devonshire"), Execusuite Properties, LLC, a Nevada limited liability company
("Execusuite"), SE Property Investments, LLC, a Nevada limited liability company
("SE Property"), Wolfpack Properties, LLC, a Nevada limited liability company
("Wolfpack" together with Building A, Building C, Devonshire, Execusuite and SE
Property is the "Prior Owner"), CC Building I LLC, a Delaware limited liability
company ("CC I"), CC Building II LLC, a Delaware limited liability company ("CC
II"), CC Building III LLC, a Delaware limited liability company ("CC III"), CC
Building IV LLC, a Delaware limited liability company ("CC IV"), CC Building V
LLC, a Delaware limited liability company ("CC V"), CC Building VI LLC, a
Delaware limited liability company ("CC VI" together with CC I, CC II, CC III,
CC IV, and CC V are the "Buyers").


WHEREAS, on or about November 18, 2015, Building A and CC I entered into that
certain Sale and Purchase Agreement and Joint Escrow Instructions, as amended
("PSA I").


WHEREAS, Section 16 of PSA I grants Building A the right to repurchase the
property located at 8880 West Sunset Road, Las Vegas, Nevada, and bearing
Assessor Parcel Number 163-32-810-002 ("CC I Property") from Seller.


WHEREAS, on or about November 18, 2015, Building C and CC III entered into that
certain Sale and Purchase Agreement and Joint Escrow Instructions, as amended
("PSA II").


WHEREAS, Section 16 of PSA II grants Building C the right to repurchase the
property located at 8930 W. Sunset Road, Las Vegas, Nevada 89148, bearing
Assessor Parcel Number 163-32-810-004 ("CC III Property") from Seller.


WHEREAS, on or about November 18, 2015, Devonshire and CC VI entered into that
certain Sale and Purchase Agreement and Joint Escrow Instructions, as amended
("PSA III").


WHEREAS, Section 16 of PSA III grants Devonshire the right to repurchase the
property located at 8925 W. Post Road, Las Vegas, Nevada 89148, bearing Assessor
Parcel Number 163-32-810-007 ("CC VI Property") from Seller.

--------------------------------------------------------------------------------





WHEREAS, on or about November 18, 2015, Execusuite and CC IV entered into that
certain Sale and Purchase Agreement and Joint Escrow Instructions, as amended
("PSA IV").


WHEREAS, Section 16 of PSA IV grants Execusuite the right to repurchase the
property located at 8945 W. Post Road, Las Vegas, Nevada 89148, bearing Assessor
Parcel Number 163-32-810-005 ("CC IV Property") from Seller.


WHEREAS, on or about November 18, 2015, SE Property and CC V entered into that
certain Sale and Purchase Agreement and Joint Escrow Instructions, as amended
("PSA V").


WHEREAS, Section 16 of PSA V grants SE Property the right to repurchase the
property located at 8905 W. Post Road, Las Vegas, Nevada 89148, bearing Assessor
Parcel Number 163-32-810-006 ("CC V Property") from Seller.


WHEREAS, on or about November 18, 2015, Wolfpack and CC II entered into that
certain Sale and Purchase Agreement and Joint Escrow Instructions, as amended
("PSA VI" collectively with PSA I, PSA II, PSA III, PSA IV and PSA V is the
"PSA").


WHEREAS, Section 16 of PSA VI grants Wolfpack the right to repurchase the
property located at 8860 W. Sunset Road, Las Vegas, Nevada 89148, bearing
Assessor Parcel Number 163-32-810-003 ("CC II Property" collectively with CC I
Property, CC III Property, CC IV Property, CC V Property and CC VI Property is
the "Property") from Seller.


WHEREAS, Buyer hereby wishes to waive and relinquish its right to to repurchase
the Property from Seller pursuant to the PSA.
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged the parties hereto agree as follows:
1. Each Buyer hereby waives and relinquishes any and all rights to exercise the
repurchase option for the Property set forth in the PSA.
2. The repurchase rights contained in the PSA are hereby null and void and of no
further force or effect.  Seller shall have no obligation of any kind, type or
nature to sell, transfer or otherwise convey the Property to any Buyer.

--------------------------------------------------------------------------------





3. Buyer consents, agrees and acknowledges that Corporate Center Sunset, LLC, a
Delaware limited liability company ("CCS") has contemporaneously with the
execution of this Agreement entered into that certain Membership Purchase
Agreement (the "Purchase Agreement") and pursuant to the Purchase Agreement CCS
has the right to purchase membership interests in entities which ultimately own
the Property.
4. Buyer has obtained all requisite consents and approvals, including without
limitation board approval, to enter into this Agreement and waive and relinquish
any and all rights to exercise the repurchase option for the Property set forth
in the PSA.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.




Building A, LLC,
a Nevada limited liability company
 
____________________________
By:
Its:
 
Building C, LLC,
a Nevada limited liability company
 
____________________________
By:
Its:
 
Devonshire, LLC,
a Nevada limited liability company
 
____________________________
By:
Its:
 
Execusuite Properties, LLC,
a Nevada limited liability
 
____________________________
By:
Its:

--------------------------------------------------------------------------------





SE Property Investments, LLC,
a Nevada limited liability company
 
____________________________
By:
Its:
 
Wolfpack Properties, LLC,
a Nevada limited liability company
 
____________________________
By:
Its:
 
CC Building I LLC,
a Delaware limited liability company
 
By: DT GRAT CS, LLC
Its: Manager
 
____________________________
By: Dennis Troesh
Its: Manager
 
CC Building II LLC,
a Delaware limited liability company
 
By: DT GRAT CS, LLC
Its: Manager
 
____________________________
By: Dennis Troesh
Its: Manager

--------------------------------------------------------------------------------





CC Building III LLC,
a Delaware limited liability company
 
By: DT GRAT CS, LLC
Its: Manager
 
____________________________
By: Dennis Troesh
Its: Manager
 
CC Building IV LLC,
a Delaware limited liability company
 
By: DT GRAT CS, LLC
Its: Manager
 
____________________________
By: Dennis Troesh
Its: Manager
 
 
CC Building V LLC,
a Delaware limited liability company
 
By: DT GRAT CS, LLC
Its: Manager
 
____________________________
By: Dennis Troesh
Its: Manager
 
CC Building VI LLC,
a Delaware limited liability company
 
By: DT GRAT CS, LLC
Its: Manager
 
____________________________
By: Dennis Troesh
Its: Manager






--------------------------------------------------------------------------------



























EXHIBIT C


Title Report
















































































Exhibit D


ASSIGNMENT AND ASSUMPTION OF SELLER MEMBERSHIP INTEREST


THIS ASSIGNMENT AND ASSUMPTION OF SELLER MEMBERSHIP INTEREST (this "Agreement")
is dated as of ____________________ ____, 201___ (the "Effective Date"), by and
between _________________________, a  ("Seller"), and
________________________________, a ______________________ ("Purchaser").
RECITALS


A. Seller owns a eighty seven and 50/100 percent (87.50%) membership interest in
Stable Properties CC, LLC, a Nevada limited liability company (the "Company").


B. The Company is a limited liability company formed under the laws of the State
of Nevada pursuant to the terms of a Certificate of Formation and is governed by
that certain Second Amended and Restated Operating Agreement of the Company,
dated as of April 8, 2016 (as amended, the "Operating Agreement") attached
hereto as Exhibit 1.


C. The Company is the fee owner of certain Property (as such term is defined in
the Purchase Agreement).
D. This Agreement is executed pursuant to that certain MEMBERSHIP INTEREST
PURCHASE AGREEMENT among Seller and Purchaser (the "Purchase Agreement").  This
Agreement may use the capitalized terms used in the Purchase Agreement. Pursuant
to the Purchase Agreement, Seller has agreed to sell to Purchaser and Purchaser
has agreed to purchase from Seller, all of Seller's eighty seven and 50/100
percent (87.50%) membership interest (the "Membership Interest") in the Company.

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein set forth, and other valuable consideration, receipt of which is hereby
acknowledged, Seller and Purchaser hereby agree as follows:
1. Assignment and Withdrawal from the Company.  Seller hereby conveys to
Purchaser all of Seller's right, title and interest in and to the Membership
Interest so that upon the Effective Date, Purchaser is admitted as a member of
the Company, Seller withdraws as a member from the Company, and Purchaser shall
own eighty seven and 50/100 percent (87.50%) of the membership interests in the
Company.  Purchaser hereby accepts the Membership Interest subject at all times
to the terms and conditions of the Operating Agreement and agrees to be bound by
its terms.




2. Amendment to Operating Agreement.  As of the Effective Date, this Agreement
shall amend the Operating Agreement to reflect that Seller has withdrawn from
the Company as a member and that Purchaser owns the Membership Interest.


3. Assumption of Liability.  Purchaser agrees to be bound by the terms of the
Operating Agreement and, except to the extent expressly set forth in the
Purchase Agreement, assumes and agrees to pay and discharge when and as due all
liabilities, obligations and responsibilities of Seller to the Company arising
from and after the Effective Date.


4. Further Assurances.  The parties hereto and each of them agree at the time
and from time to time to execute any and all documents reasonably requested by
the other to carry out the intent of this Agreement.


5. Incorporation.  The terms, conditions and provisions of the Purchase
Agreement, including without limitation the indemnity obligations, are hereby
incorporated herein as if fully rewritten.


6. Governing Laws.  The validity, meaning and effect of this Agreement shall be
determined in accordance with the laws of the State of Nevada applicable to
contracts to be performed therein.


7. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one agreement.



--------------------------------------------------------------------------------





8. Binding Effect.  This Agreement shall be binding on and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
legal representatives, successors and assigns.  The provisions of this Agreement
are intended to survive the sale of the Membership Interest.  This Agreement may
not be amended other than by a written agreement signed by all the parties
hereto.  The terms of this Agreement shall survive the assignment of the
Membership Interests herein.
[Signature page follows.]

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


SELLER:
 
__________________,
a __________________
 
By:  
 Name:
Title:
 
PURCHASER:
_______________________________,
a ________________________________
 


By:  
 Name:  ______________________
Title:  ______________________
 

--------------------------------------------------------------------------------



EXHIBIT 1


Operating Agreement















